DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6, 8 and 9 are objected to because of the following informalities:  Claims recites “The reinforced insulation transformer of any one of claims” however claims only depend on single claim, it is suggested to replace “any one of claims” with “claim”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hagberg (US Patent. 5,838,220).
	Regarding claim 1, Hagberg teaches a reinforced insulation transformer (see 10  fig.1, col.3 lines 44-56) in which a secondary winding (see 25 fig.1, col.4 lines 9-20) is wound on a primary winding (see 15 fig.1, col.4 lines 9-20) so that the primary winding and the secondary winding have a stacked structure (see 15, 25  fig.1, col.4 lines 9-20) and satisfy a reinforced insulation criterion (see 40  fig.1, col.4 lines 9-20), wherein each of the primary winding and the secondary winding includes a conducting wire and an insulation outer layer that surrounds the conducting wire (see 40 fig.1, col.3  lines 44 col.4 lines 20), and the insulation outer layer of the secondary winding has more layers or a greater thickness than the insulation outer layer of the primary winding (see 40  fig.1-3, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34. 
	Regarding claim 10, Hagberg teaches a design method of a reinforced insulation transformer in which a primary winding (see 10  fig.1, col.3 lines 44-56) and a secondary winding form a stacked structure and a reinforced insulation criterion is satisfied between the primary winding and the secondary winding (see 15, 25  fig.1, col.4 lines 9-20), the design method comprising: forming the primary winding by winding; and forming the secondary winding by winding on the primary winding (see 15, 25  fig.1, col.4 lines 9-20), wherein each of the primary winding and the secondary winding includes a conducting wire and an insulation outer layer that surrounds the conducting wire  (see 40 fig.1, col.3  lines 44 col.4 lines 20), and the insulation outer layer of the secondary winding has more layers or a greater thickness than the insulation outer layer of the primary winding (see 40  fig.1-2, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34.
	Regarding claim 2, Hagberg teaches invention set forth above, Hagberg further teaches wherein the secondary winding includes the insulation outer layer that is composed of a plurality of layers to satisfy a withstand voltage of a basic insulation criterion (see 4 fig.1, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34.
	Regarding claim 3, Hagberg teaches invention set forth above, Hagberg further teaches wherein the insulation outer layer of the secondary winding has a triple layer (see 40 fig.1-2, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34.
	Regarding claim 4, Hagberg teaches invention set forth above, Hagberg further teaches wherein a lead-out portion of each of the primary winding and the secondary winding is surrounded by an insulating tube, and the lead-out portion is adjacent to a pin (see 40 fig.1-2, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34. Hagberg teaches plastic (cap narrow strips) insulating layer.
	Regarding claim 6, Hagberg teaches invention set forth above, Hagberg further teaches wherein a total barrier distance of each of the primary winding and the secondary winding is smaller than a separation distance of the reinforced insulation criterion (see 40 fig.1-2, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34. 
	Regarding claim 7, Hagberg teaches invention set forth above, Hagberg further teaches wherein the total barrier distance of each of the primary winding and the secondary winding is within a range of separation distances that satisfy the basic insulation criterion (see 40 fig.1-2, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34. 
	Regarding claim 8, Hagberg teaches invention set forth above, Hagberg further teaches, wherein the reinforced insulation transformer is included as a configuration of a power supply for an inverter (see 15, 25 fig.1, col.4 lines 9-20) supplying power to inverter is intended use of transformer, the transformer of Hagberg of capable of supplying power to different loads including inverter.
	Regarding claim 9, Hagberg teaches invention set forth above, Hagberg further teaches wherein the insulation outer layer of the secondary winding has more layers than the insulation outer layer of the primary winding (see 40 fig.1-2, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34.
	Regarding claim 11, Hagberg teaches invention set forth above, Hagberg further teaches further comprising surrounding a lead- out portion of each of the primary winding and the secondary winding by an insulating tube, wherein the lead-out portion is adjacent to a pin (see 40 fig.1-2 , col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34. Hagberg teaches plastic (cap narrow strips) insulating layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hagberg (US Patent. 5,838,220).
	Regarding claim 5, Hagberg teaches invention set forth above, Hagberg further teaches wherein the insulating tube includes a Teflon tube (see 40 fig.1-2, col.4 line 31 to col.5 lines 30) also see col.6 lines 15-34. Hagberg teaches plastic (cap narrow strips) insulating layer.
	Hagberg doesn’t expressly teach Teflon tube, however Teflon plastic tubes were well known material used for insulating in the art. Hence it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the Teflon tubes for water proofing the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836